DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 13 April 2021 has been entered.  Claims 13-15, 20-25, 28-52, and 54-73 are pending.  Claims 13-15, 20-24, and 54-64 are withdrawn.  Thus, claims 25, 28-52, and 65-73 are considered herein. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 25, 28-52, and 65-73 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 25
one molecule” is unclear.  The skilled artisan would understand that a mixture would need to comprise at least two components.  Thus, in claim 25 it is unclear how there can be a “mixture” that comprises only one component (i.e., only one molecule).
The phrase “a plurality of components mixed together in the molecular mixture and not separate” is unclear.  The skilled artisan would understand that each component in a mixture of components would never be separate from the mixture.  Thus, the added meaning that the wording “not separate” provides (if any) is unclear.  The use of the wording “not separate” is unclear in its meaning. 
As best understood, the phrase “a plurality of components mixed together in the molecular mixture” does not require the components to be mixed together at the molecular level.  Nor does the claim recite a step of mixing.
The phrase “said igniting” lacks proper antecedent basis.
Claim 48
The thrice use of “comprises” in the wording “comprises: compressing the nanofuel in the nanofuel engine, comprises wherein the nanofuel engine comprises at least one of” renders the claim unclear.  It is standard practice in claim drafting that only one “comprises” per feature be used per claim to avoid confusion (like here).
Claim 70
It is unclear what constitutes a “low atomic number”.  The boundary between a low atomic number and a non-low atomic number is indefinite and unclear.  The claim does not sufficiently allow the public to be informed of the required definite boundaries.  Rather, the boundaries of what would constitute infringement are unknown.
Claim Rejections - 35 USC § 112(a) 
Claim 37 is rejected under 35 U.S.C. 112(a) as failing to comply with both the enablement and the written description requirements.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is unclear how a neutron source (an external neutron source and an internal neutron source; e.g., claim 37) is located/positioned to provide neutrons for ignition of nanofuel in an engine core.  Where is this shown in the drawings?  It is unclear how external neutrons can be inserted without nanofuel escaping.  The operation of how external neutrons are added into the engine is unclear.  
Applicant does not point to where the disclosure specifically explains the external neutrons insertion operation.  At best, Applicant (at Reply page 23) broadly points to Appendix A beginning at paragraph 330.  However, this Appendix does not explain how external neutrons (from an external neutron source) can be introduced into the nanofuel (in the engine), especially without any minute nanofuel escaping.

 Claim Interpretation
Claim 25 mentions a fissile fuel, a passive agent, and a moderator.  235U, 233U, and 239Pu are some examples of a fissile fuel.  As best understood, a fertile fuel can constitute a passive agent.  238U and 240Pu are some examples of a fertile fuel.  As best understood, a moderator is anything that moderates (slows down or stops) a particle (e.g., a neutron).  H2, D2, HF, and He are some of the many examples of a moderator.  
235U and 238U.  Molecules, including molecules of uranium, typically have dimensions on a nanometer scale. 

Claim Rejections - 35 USC § 102
Claims 25, 28-31, 34-38, 43, 45, 47-48, 52, 65-68, 70-71, and 73, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dugan ("The nuclear piston engine and pulsed gaseous core reactor power systems", PhDT, 
University of Florida, 1976).
Dugan teaches using nanofuel in a nanofuel engine.  The nanofuel comprises a fissile fuel (235U), a passive agent (238U), a moderator (He), and a neutron source.  The recited features can be found throughout Dugan.  For example, note pages xxxvi - xxxvii.  Enriched uranium contains both 235U and 238U.  Uranium and helium inherently comprise molecules with dimensions on a nanometer scale.  

Claims 25, 28-31, 34-38, 43, 45, 47-48, 52, 65-68, 70-71, and 73, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 3,549,490).
Moore teaches using nanofuel in a nanofuel engine.  The nanofuel comprises a fissile fuel (235U), a passive agent (238U), a moderator (water), and a neutron source.  The recited features can be found throughout Moore.  For example, note col. 6, lines 13-14; col. 7, lines 15-16; and col. 12, line 5.  Enriched uranium contains both 235U and 238U.  Uranium and water inherently comprise molecules with dimensions on a nanometer scale.  

Claim Rejections - 35 USC § 103
Claims 25, 28-45, 52, and 65-73, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Alesso (“Inherently safe nuclear-driven internal combustion engines”, Technical report UCRLJC-107417, LLNL, June 1991) in view of Martin (US 2009/0277157), and either Rodgers ("Investigation of applications for high-power, self-critical fissioning uranium plasma reactors" (1976), Report R76-91220U) or Wu ("Synthesis of colloidal uranium-dioxide nanocrystals", Journal of the American Chemical Society 128, no. 51 (2006): 16522-16523). 
Alesso discloses an engine (e.g., internal combustion engine) that uses nuclear fuel (e.g., Figure 1, pages 1-2).  The fuel comprises a fissile fuel (233U, 239Pu), a passive agent (238U, 240Pu, PuF6), and a moderator (H2, He, HF, F2).  The nuclear fuel is compressed (e.g., Figure 1; page 1, last paragraph).  The nuclear fuel is ignited using a neutron source (e.g., page 2).  Alesso also discloses an Otto cycle (e.g., page 2, first paragraph); a piston (e.g., page 1, last paragraph); and a shaft (e.g., page 5, first paragraph).  Alesso recognizes (e.g., page 4) benefits in using small sized fuel, such as by atomizing the fuel (e.g., an aerosol fuel).
Martin (cited via IDS) shows that it is well known in the art for an internal combustion engine to use nano-sized fuel.  Martin discloses that using fuel molecules with a smaller diameter provides “better fuel efficiency and reduced emissions . . . as the fuel burns more completely and more cleanly” (e.g., Abstract).  
 increased dispersion, allowing for more uniform heat transfer.  Modification of Alesso’s internal combustion engine to have used nano-sized fuel, as suggested by Martin, would have been obvious to one of ordinary skill in the art.
Rodgers shows that it is well known in the art to provide nuclear fuel as a nanofuel (e.g., fissioning uranium plasma) in a nanofuel engine (e.g., nuclear reactor).  The nanofuel is ignited by using a neutron source (e.g., neutrons), which triggers a release of nuclear energy.  For example, note pages 7, 9, 13, and 20.
Wu shows that it is well known in the art to provide nuclear fuel as a nanofuel.  For example, the fuel can comprise “spherical particles with a diameter of 5.4 nm” (i.e., page 1, col. 1, paragraph 4).  Particularly note the first column on page 1 and the last paragraph on page 2.
  Further modification of Alesso’s engine to have used nano-sized nuclear fuel, as suggested by Rodgers and Wu, to provide nuclear energy would have been obvious to one of ordinary skill in the art.
Use of nuclear fuel to generate electricity, distributing the electricity to users, and also charging a fee for the electricity is conventional.  It would have been obvious to one of ordinary skill in the art to have employed Alesso’s engine in such capitalistic manner.
Also, any recited feature not specifically addressed (in order to enhance compact prosecution) in the 35 U.S.C. 103 rejections is considered to be conventional in the art, and would have been within the skill level of the artisan to employ such feature in order to provide its well-known benefit.
.

Claims 46-51, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Alesso in view of Martin, and either Rodgers or Wu as applied to claim 25 above, and further in view of Skala (US 3,911,284).
Skala shows that it is well known in the art that a rotary engine and a piston engine are some of the many types of internal combustion engines (e.g., col. 7, lines 28-33).  Substitution of one functionally equivalent type of internal combustion engine for another is within the skill of the artisan.  Modification of Alesso to have employed the fuel with a rotary engine, as suggested by Skala, would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
The 35 U.S.C. 102 rejections
Applicant argues (Reply at pages 27-28) that 238U is not a passive agent, and thus Dugan and Moore fail to teach the recited invention.  The examiner asserts that 238U has a neutron absorption cross-section in an epithermal energy range.  For example, note the newly cited Huy and Liou references.  Thus, 238U constitutes a passive agent.  It follows that Dugan and Moore teach the recited invention.
Applicant argues (Reply at page 27) that 240Pu is the passive agent.  However, claim 25 does not recite (or require) 240Pu. 
The 35 U.S.C. 103 rejections
Applicant individually argues each of Alesso, Martin, Rodgers, and Wu.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (Reply at page 32) that “The fuel set forth generally in Alesso does not describe a molecular mixture of the nanofuel ingredients”.  The examiner notes that Alesso’s fuel comprises a fissile fuel (233U, 239Pu), a passive agent (238U, 240Pu, PuF6), and a moderator (H2, He, HF, F2).  Applicant's specification indicates: a fissile fuel as 235U, 233U, or 239Pu [0024]; a passive agent as 240Pu [0025] or 239Pu [0238]; and a moderator as H, H2, D2, HF, or He [0084].  Thus, Alesso discloses the fuel ingredients (e.g., note page 2).
Applicant argues (Reply at page 33) that “Alesso describes as system (a piston) that is capable of being compressed but doesn't actually perform any compression”.  The examiner notes that Alesso discusses compression of the fuel at several locations (e.g., page 1, last paragraph).
Applicant argues (Reply at page 33) that “Alesso talks about heating, putting H into the cavity, the H affects the neutron, but Alesso fails to recognize how it affects fission fragments, and this recognition by the Applicant is critical”.  As discussed above, both Applicant and Alesso use the same moderator.  Thus, Alesso‘s moderator similarly affects fission fragments. 

Applicant argues (page 36 of Remarks) that Wu “teaches away from a nanometer scale molecular mixture by recommending use of a colloidal, or aerosol material”.  The examiner notes that Wu shows that the nuclear fuel can comprise “spherical particles with a diameter of 5.4 nm” (i.e., page 1, col. 1, paragraph 4).  Clearly 5.4 nm is on some nanometer scale.  Also, with regard to Wu’s use of a colloidal, the examiner notes that Applicant's claim 65 indicates that the molecular mixture of the nanofuel can be a colloidal.  If a colloidal is not on the nanometer scale, which Applicant has argued, then Applicant’s recited invention (i.e., claim 65) is not valid.  Also, there is nothing in claim 25 that prevents the fuel from including or being a solid.
The examiner notes that the recited invention is actually much broader than how Applicant views the recited invention.  

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made , including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



 /JACK W KEITH/ Supervisory Patent Examiner, Art Unit 3646